DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election Group I and election of hydroxyethyl cellulose as component (d) in claim 1 results in the election of species to be a product comprising bismuth subsalicylate, microcrystalline cellulose, xanthan gum, and hydroxyethylcellulose.  Compositions that represent nonelected species as in claims 11, 18, 21-23, 32, 33, and 35 are withdrawn in view of Applicant’s election of hydroxyethylcellulose to be examined in combination with bismuth subsalicylate, microcrystalline cellulose, and xanthan gum is noted.  The election in the reply filed on 4/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11, 18, 21, 23, 32, 33, 35, 44, 55, 67, and 70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected method and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/2022.

Status of the Claims
Claims 2, 5-9, 13-15, 17, 19, 20, 22, 24, 26, 28, 30, 31, 34, 36-43, 45-54, 56-66, 68, and 69 are canceled.  Claims 11, 18, 21, 23, 32, 33, 35, 44, 55, 67, and 70 are withdrawn.  Claims 1, 3, 4, 10, 12, 16, 25, 27, and 29 are pending and under current examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 12, 16, 25, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims recite “about” in conjunction with numerical ranges in such a way that the endpoints of the range are unclear.  It is unclear what values lie inside and outside of the claimed range.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 10, 12, 16, 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0215524A1 (hereafter, “Pena” et al.).
The instant claims are drawn to a composition comprising bismuth subsalicylate, microcrystalline cellulose, xanthan gum, and hydroxyethylcellulose as instantly elected.
Regarding claims 1 and 3, Pena teaches a pharmaceutical composition comprising at least one bismuth-containign compound which may be bismuth subsalicylate as a particularly preferred bismuth-containign compound (see [0015]).  The compostion contains at least one non-clay-derived suspending agent which may be microcrystalline cellulose, hydroxyethyl cellulose, and xanthan gum, among others, which may be included individually or in mixture with one another, and recommended to be included in an amount of about 0.01% to 15%, preferably 0.05 to 10%, and more preferably 0.1 to 5% by weight (see [0018]-[0020]).  The formulations have a pH more preferably from about 3.5 to 6 (see [0025])(limitation of claim 29) and viscosity  still more preferably between about 300 to 3000 cP (see [0037[)(limitation of claim 27).
Because Pena does not teach a particular embodiment or example necessarily incorporating the particular excipients or non-clay-derived suspending agents instantly claimed, this rejection is made using obviousness rationale.  It would have been prima facie obvious to one of ordinary skill in the art to combine the four components instntaly claimed and elected into a single suspension product as suggested by Pena since Pena specifically teaches mixtures of non-clay-derived suspending agents to be desirably useful in combination with bismuth-containing compounds such as the preferred bismuth subsalicylate, with a reasonable expectation of success.  One would have been motivated to do so in view of Pena’s teaching of equivalent said suspending agents to be used individually or in admixture as a total specified suspending agent.
Regarding claims 4 and 10, Table 4 demonstrates a composition comprising bismuth subsalicylate in an amount of 3.5 grams per 100 mL suspension, which converts to 35 mg/mL units, a value considered “of from about 10 mg/mL to about 60 mg/mL” as in claim 4 and “about 52.5 mg/mL” as in claim 10.  Regarding claim 12, Table 4 demonstrates 0.5 g xanthan gum per 100 mL suspension, which is equal to 5 mg/mL, a value within the claimed range, and, further regarding claim 16, Pena specifies that the suspension comprises a suspending agent which may be comprised of a combination of named components wherein the total amount of non-clay-derived suspending agent is present in a total amount of about 0.01 to about 15% by weight (see Pena claims 8-10 in particular).  Further regarding amoutns recited in claims 4, 10, 12, and 16, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, Pena specifies each of the claimed functional components in an analogous formulation in amounts the same or overlapping the claimed ranges, thereby rending obvious the claimed composition.
Regarding claim 25, Pena does not specify a sedimentation rate measurement as instantly claimed.  However, it is the examiner’s position that Pena’s product which appears to comprise the same or substantially the same components instantly claimed as outlined above necessarily would have had the sedimentation property claimed since a product and its properties are inseparable, absent evidence to the contrary.  Further, MPEP 2112 section I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Moreover, The office does not have the facilities for examining and comparing Applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 USPQ 1302, 1303 (BPAI 1993), In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ2d 1922, 1923 (BPAI  1989). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617